Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 17/835,699 filed on 06/08/2022. 
Claims 1 – 20 are pending and ready for examination.


Priority
This application is a continuation of U.S. Application No. 17/024,312 filed on 09/17/2020 (now patent 11,388,561 B2), which is a continuation of U.S. Application No. 16/209,235 filed on 12/04/2018 (now patent 10,812,948 B2), which is a continuation of U.S. Application No. 14/805,702 filed on 07/22/2015 (now patent 10,158,983 B2).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of non-statutory obviousness-type double patenting (ODP) as being unpatentable over claims 1 – 20 of U.S. patent no. 11,388,561  B2 (Application No. 17/024,312). Further claims 1 – 3, 6 – 20 are rejected on the ground of non-statutory ODP as being unpatentable over claims 1 – 7, 11 – 13, 15 – 19 of U.S. patent no. 10,812,948 B2 (Application No. 16/209235). Although the claims at issue are not identical, but they are not patentably distinct from each other because all inventions are directed towards method and apparatus for providing a summary of media content to a communication device. With respect to the independent claims of instant application and patent 11,388,561  B2, please see the direct claim comparison in the Table 1 below.

Table 1: Claim comparison between instant application and Patent
Instant application no. 17/835,699  
Patent no. US 11,388,561  B2
1.    A wireless communication device comprising: 
a processor; and 



a memory accessible to the processor, the memory comprising instructions executable by the processor to perform operations, the operations comprising: 
determining whether a summary of a media content item is to be obtained, the determining being based upon a type of network connection utilized by the wireless communication device, the determining resulting in a determination; 

in response to the media content item having been requested for play and in a case of the determination being that the summary of the media content item is to be obtained, sending a request for the summary of the media content item to a network device in lieu of sending a particular request for the media content item; and 
in response to a reply to the request comprising media content, facilitating display of the media content.
1.    A wireless communication device comprising: 
a processor; 
a display device coupled to the processor; and 
a memory accessible to the processor, the memory comprising instructions executable by the processor to perform operations, the operations comprising: 
determining whether a summary of a media content item is to be obtained, the media content item having been requested for play by first user input, the determining being based upon a type of network connection utilized by the wireless communication device, the determining resulting in a determination; 
in response to the first user input and in a case of the determination being that the summary of the media content item is to be obtained, sending a request for the summary of the media content item to a network device in lieu of sending a particular request for the media content item; and 


in response to a reply to the request comprising media content, sending the media content to the display device for display.


As can be seen from the direct claim comparison of Table 1, claim of the instant application is a boarder version of the Patented claim. The dissimilar parts of the claims are underlined and it is an obvious variation. Similar claim comparison can be shown for the instant claims 2 – 20 vs. claims 2 – 20, respectively of the patent 11,388,561. Further claim comparison can be shown for the instant claims 1, 11, 16 vs. claims 1, 11, 16, respectively of the patent 10,812,948.

Table 2 shows the instant claims that are rejected against patented claims of the Patent no. 10,812,948 B2.

Table 2: Claim numbers between instant application and Patent
Instant application no. 17/835,699  
Patent no. US 10,812,948 B2
1
1
2
2
3
2
6
3
7
4
8
5
9
6
10
7
11
11
12
12
13
12
14
13
15
15
16
16
17
17
18
18
19
19
20
19


Therefore, claims 1 – 3, 6 – 20 are rejected on the ground of non-statutory ODP as being unpatentable over claims 1 – 7, 11 – 13, 15 – 19 of U.S. patent no. 10,812,948 B2.


Allowable Subject Matter
Claims 1 – 20 are allowable over prior arts; but ODP rejection is still valid and TD need to be submitted to overcome the ODP rejection.


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
CAPPIO et al. (Pub. No. US 2012/0124179 A1) – “Computer-implemented Method For Managing Media Traffic, Involves Determining Playlist Modification According To Media Policy When Streaming-media Playlist Does Not Conform To Media Policy” discloses a method that involves determining whether streaming media playlist conforms to media policy associated with downstream media playback device. When streaming-media playlist does not conform to media policy, playlist modification which redefines portion of HTTP audio and video stream by modifying streaming-media playlist at brief-media-content-segment level according to media policy is determined. Network traffic is modified according to playlist modification, such that modified streaming-media playlist is provided in modified network traffic.

Zhang et al. (Pub. No. CN 103780975 A) – “Scene Of Digest Extraction And Play System And The Method” discloses a summary extraction and play system of one scene and a method, especially relates to a scene by scene description information to take out the needed media section of the abstract picking and playing system and method.

ADHIKARI et al. (Pub. No. CN 105144739 A) – “A Display System With Media Processing Mechanism And Its Operation Method” discloses a method of operating display system comprising: receiving a summary request for the source media, use control unit generating power content descriptor on the source media, based on source content descriptor heel general theme and general request phase relevance and relevance for the source media extract power from a summary section; and using power general section generate customized summary to show up in supply device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474